PEEK, J.
Defendant appeals from a judgment of conviction following a jury verdict finding him guilty of forgery (Pen. Code, § 470) and issuing a check without sufficient funds. (Pen. Code, § 476a.)
The record shows that defendant’s notice of appeal was filed on the eleventh day following the entry of judgment. The mere fact that the notice was prepared for defendant and filed by the prison records officer is insufficient to warrant application of the rule enunciated in People v. Slobodion, 30 Cal.2d 362 [181 P.2d 868], (See also People v. Head, 46 Cal.2d 886 [299 P.2d 872].) It necessarily follows that the appeal must be dismissed. (People v. Riser, 47 Cal.2d 594 [305 P.2d 18].)
The appeal is dismissed.
Van Dyke, P. J., and Schottky, J., concurred.